Case 18-41548-bem   Doc 53 Filed 11/20/19 Entered 11/21/19 01:17:33               Desc Imaged
                         Certificate of Notice Page 1 of 4




      IT IS ORDERED as set forth below:



      Date: November 18, 2019
                                                    _________________________________

                                                              Barbara Ellis-Monro
                                                         U.S. Bankruptcy Court Judge


    ________________________________________________________________


                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF GEORGIA
                                      ROME DIVISION


          IN RE: CARL L. MCNEESE AND                       { CHAPTER 13
                 MELANIE J. SWAFFORD,                      {
                 DEBTORS                                   { CASE NO.: R18-41548-BEM
                                                           {
                                                           { JUDGE ELLIS-MONRO


                ORDER DENYING MOTION TO DISMISS HELD NOVEMBER 6, 2019

                  The   above-styled   matter     came   before     the    Court,      and   it

          appearing to the Court, that an agreement was made at the call of

          the    Court’s   calendar,    to   a   payment    arrangement      on    a   strict

          compliance basis.     It is

                 HEREBY ORDERED, that the regular Chapter 13 Plan payments

          shall be remitted to the Chapter 13 plan, commencing with the

          next plan payment following the entry date of this Order and

          continuing for twelve (12) months following entry of this Order

          on a strict compliance basis. It is
Case 18-41548-bem   Doc 53 Filed 11/20/19 Entered 11/21/19 01:17:33   Desc Imaged
                         Certificate of Notice Page 2 of 4


                FURTHER ORDERED, that should a default occur with any of

          the above-stated terms the Trustee may submit a Supplemental

          Report recommending dismissal, and on receipt of such report,

          the Clerk of Court is hereby authorized and directed to enter an

          Order of Dismissal without additional notice or hearing.

                The Clerk of Court is directed to serve a copy of this

          Order on those in the attached distribution list.



                                    End of Document



          Presented by:


                      /s
          Sonya Buckley Gordon, Esq.
          for Chapter 13 Trustee
          GA Bar No. 140987
          285 Peachtree Center Ave, Suite 1600
          Atlanta, Georgia 30303
           (404) 525-1110
          sonyab@atlch13tt.com
Case 18-41548-bem   Doc 53 Filed 11/20/19 Entered 11/21/19 01:17:33   Desc Imaged
                         Certificate of Notice Page 3 of 4



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                    ROME DIVISION


          IN RE: CARL L. MCNEESE AND               {   CHAPTER 13
                 MELANIE J. SWAFFORD,              {
                 DEBTOR(S)                         {   CASE NO.: R18-41548-BEM
                                                   {
                                                   {   JUDGE ELLIS-MONRO


                                   DISTRIBUTION LIST


          CARL L. MCNEESE
          171 STAFFORD WAY
          COHUTTA, GA 30710-7824

          MELANIE J. SWAFFORD
          171 STAFFORD WAY
          COHUTTA, GA 30710-7824

          RICKMAN & ASSOCIATES
          1755 NORTH BROWN RD
          STE 200
          LAWRENCEVILLE, GA 30043

          MARY IDA TOWNSON, ESQ
          285 PEACHTREE CENTER AVE, NE
          SUITE 1600
          ATLANTA, GA 30303
        Case 18-41548-bem              Doc 53 Filed 11/20/19 Entered 11/21/19 01:17:33                               Desc Imaged
                                            Certificate of Notice Page 4 of 4
                                               United States Bankruptcy Court
                                               Northern District of Georgia
In re:                                                                                                     Case No. 18-41548-bem
Carl Lynn McNeese                                                                                          Chapter 13
Melanie Jean Swafford
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 113E-6                  User: bennettm                     Page 1 of 1                          Date Rcvd: Nov 18, 2019
                                      Form ID: pdf403                    Total Noticed: 5


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 20, 2019.
db/jtdb         Carl Lynn McNeese,    Melanie Jean Swafford,    171 Stafford Way,   Cohutta, GA 30710-7824
                CARL L. MCNEESE,   171 STAFFORD WAY,    COHUTTA, GA 30710-7824
               +MARY IDA TOWNSON, ESQ,    285 PEACHTREE CENTER AVE, NE,    SUITE 1600,   ATLANTA, GA 30303-1229
                MELANIE J. SWAFFORD,    171 STAFFORD WAY,    COHUTTA, GA 30710-7824
               +RICKMAN & ASSOCIATES,    1755 NORTH BROWN RD,    STE 200,   LAWRENCEVILLE, GA 30043-2018

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 20, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 18, 2019 at the address(es) listed below:
              Dan Saeger     on behalf of Debtor Carl Lynn McNeese dan@whitfieldcountylaw.com
              Dan Saeger     on behalf of Joint Debtor Melanie Jean Swafford dan@whitfieldcountylaw.com
              Daniel R. Saeger    on behalf of Joint Debtor Melanie Jean Swafford
               thegeorgialawfirm@gmail.com;dan@whitfieldcountylaw.com
              Daniel R. Saeger    on behalf of Debtor Carl Lynn McNeese
               thegeorgialawfirm@gmail.com;dan@whitfieldcountylaw.com
              John A. Medina    on behalf of Creditor    Vanderbilt Mortgage and Finance, Inc.
               jmedina@ksmlawyer.com
              Lisa H. Baggett    on behalf of Creditor    Peoples Loan and Finance Corporation
               lbaggett@sb-law.com, mlee@sb-law.com;efc-sblaw@sb-law.com;clobo@sb-law.com;mflower@sb-law.com
              Mary Ida Townson    courtdailysummary@atlch13tt.com
              Robert J. Solomon    on behalf of Creditor    Peoples Loan and Finance Corporation
               rsolomon@sb-law.com,
               mlee@sb-law.com;efc-sblaw@sb-law.com;mabedinzadeh@sb-law.com;mflower@sb-law.com
              Robert Scott Rickman    on behalf of Debtor Carl Lynn McNeese rob@thegeorgialawfirm.com,
               thegeorgialawfirm@gmail.com;robrickman@gmail.com
              Robert Scott Rickman    on behalf of Joint Debtor Melanie Jean Swafford rob@thegeorgialawfirm.com,
               thegeorgialawfirm@gmail.com;robrickman@gmail.com
                                                                                               TOTAL: 10
